SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of December, 2010 Commission File Number 1-14668 COMPANHIA PARANAENSE DE ENERGIA (Exact name of registrant as specified in its charter) Energy Company of Paraná (Translation of Registrant's name into English) Rua Coronel Dulcídio, 800 80420-170 Curitiba, Paraná Federative Republic of Brazil (5541) 3222-2027 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X COMPANHIA PARANAENSE DE ENERGIA - COPEL Corporate Taxpayers ID (CNPJ/MF) 76.483.817/0001-20 Publicly-Held Company CVM Register No. 1431-1 SEC (CUSIP) Register 20441B407  Preferred B SEC (CUSIP) Register 20441B308  Common LATIBEX Register 29922  Preferred B NOTICE TO THE MARKET Companhia Paranaense de Energia  COPEL, a company that generates, transmits and distributes power to the State of Paraná, with shares listed on the BM&FBOVESPA (CPLE3, CPLE5, CPLE6), NYSE (ELP) and LATIBEX (XCOP), hereby informs its shareholders and the market in general that it received the following information from BlackRock, Inc. in compliance with Article 12 of CVM Instruction 358/02: CIA PARANAENSE DE ENERGIA  COPEL Rua Coronel Dulcídio, 800  3º andar CEP: 80420-170  Curitiba  PR - Brasil Attn: Mr. Rafael Iatauro Investor Relations Officer Phone: 55 41 3222-2027 Fax: +55 (41) 3331-3136 E-mail: rafael.iatauro@copel.com December 1 st , 2010 Companhia Paranaense de Energia  Announcement of Sale of Relevant Interest Dear Sirs, 1 The undersigned BlackRock, Inc. ( BlackRock ), hereby informs, on behalf of some of its clients and in its capacity as an investment manager, that it sold class B preferred shares issued by Companhia Paranaense de Energia ( COPEL ), as a result of which its combined interest on November 30, 2010 totaled 3,926,563 class B preferred shares and 2,234,971 American Depositary Receipts representatives of class B preferred shares (ADRs), equivalent to approximately 4.79% of the class B preferred shares issued by COPEL. 2 In compliance with Article 12 of Instruction 358 issued by the Securities and Exchange Commission of Brazil ( CVM ), issued on January 3 rd 2002, BlackRock hereby requests COPELs Investor Relations Officer to disclose the following information to the CVM and other competent bodies: (i) BlackRock is headquartered at 40 East 52 nd Street, New York, New York 10022-5911, United States of America; (ii) The combined interest held by BlackRock totaled 3.926.563 class B preferred shares and 2.234.971 ADRs issued by COPEL, as detailed in item 1 above; COMPANHIA PARANAENSE DE ENERGIA - COPEL Corporate Taxpayers ID (CNPJ/MF) 76.483.817/0001-20 Publicly-Held Company CVM Register No. 1431-1 SEC (CUSIP) Register 20441B407  Preferred B SEC (CUSIP) Register 20441B308  Common LATIBEX Register 29922  Preferred B (iii) the above-mentioned shareholding interest is strictly for investment purposes and there is no intention of altering COPELs shareholding control or management structure; (iv) BlackRock does not hold convertible debentures issued by COPEL; and (v) BlackRock has not entered into any contracts or agreements regulating the exercise of voting rights or the purchase and sale of securities issued by COPEL. 3 We are available for further information or clarification in this regard. Sincerely, BlackRock, Inc. By proxy Christian Roschmann Curitiba, December 2, 2010 Rafael Iatauro Chief Financial and Investor Relations Officer SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:December 3, 20 10 COMPANHIA PARANAENSE DE ENERGIA  COPEL By: /
